Title: To George Washington from Thomas Sim Lee, 23 December 1780
From: Lee, Thomas Sim
To: Washington, George


                        
                            
                            In Council Annapolis Decemr 23d 1780
                        
                        Yesterday We had the honor of receiving Your Excellency’s favor of the 10th Inst.
                        The instructions you were pleased to give relative to depositing Supplies required of this State, shall be
                            strictly attended to. We have the honor to be with the highest personal Respect and Esteem Your Excellencys Mo. Obedt
                            & mo. Hble Servts
                        
                            Tho. S. Lee
                        
                    